     Case 2:20-cv-04267-FMO-JC Document 1 Filed 05/11/20 Page 1 of 16 Page ID #:1



1      Brent H. Blakely (SBN 157292)
       bblakely@blakelylawgroup.com
2      Mark S. Zhai (SBN 287988)
       mzhai@blakelylawgroup.com
3      Colby A. Meagle (SBN 328594)
       cmeagle@blakelylawgroup.com
4      BLAKELY LAW GROUP
       1334 Parkview Avenue, Suite 280
5      Manhattan Beach, California 90266
       Telephone: (310) 546-7400
6      Facsimile: (310) 546-7401
7      Attorneys for Plaintiff
       Chrome Hearts LLC
8
9                                UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11
       CHROME HEARTS LLC, a Delaware            )   CASE NO.:
12     Limited Liability Company,               )
                                                )   COMPLAINT FOR DAMAGES AND
13                                              )   EQUITABLE RELIEF
                          Plaintiff,            )
14                                              )   1. TRADEMARK INFRINGEMENT
                                                )
15                 vs.                          )   2. FALSE DESIGNATION OF
                                                )      ORIGIN AND FALSE
16                                              )      DESCRIPTIONS
       PRINTFUL, INC., a Delaware               )
17     Corporation; CODEPENDENT-PAPI,           )   3. UNFAIR COMPETITION IN
       an Unknown Business Entity; JAMIE        )      VIOLATION OF CAL. BUS. &
18     MILLER, and individual; and DOES         )      PROF. CODE, § 17200, et seq.
       1-10, inclusive,                         )
19                                              )   4. COMMON LAW TRADEMARK
                                                )      INFRINGEMENT AND UNFAIR
20                        Defendants.           )      COMPETITION
                                                )
21                                              )
                                                )   JURY TRIAL DEMANDED
22                                              )
23
24
25
26
27
28

                                                1
                             COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:20-cv-04267-FMO-JC Document 1 Filed 05/11/20 Page 2 of 16 Page ID #:2



1             Plaintiff Chrome Hearts LLC (“Chrome Hearts” or “Plaintiff”) for its claims
2      against Defendant Printful, Inc. (“Printful”), Codependent-Papi (“Codependent-Papi”),
3      Jamie Miller (“Miller”), and DOES 1-10 (collectively, “Defendants”) alleges as
4      follows:
5                                  JURISDICTION AND VENUE
6             1.     Plaintiff files this action against Defendants for trademark infringement
7      and false designation of origin under the Lanham Trademark Act of 1946, 15 U.S.C. §
8      1051 et seq. (the “Lanham Act”), and related claims of trademark infringement and
9      unfair competition under the statutory and common law of the State of California.
10     This Court has subject matter jurisdiction over Plaintiff’s Lanham Act claims under
11     15 U.S.C. § 1121(a) and 28 U.S.C. §§ 1331 and 1338(a).
12            2.     This Court has supplemental jurisdiction over Plaintiff’s state and
13     common law claims pursuant to 28 U.S.C. § 1367(a), because those claims are so
14     related to Plaintiff’s federal claims that they form part of the same case or controversy
15     and derive from a common nucleus of operative facts.
16            3.     This Court has personal jurisdiction over Defendants because
17     Defendants’ wrongful acts giving rise to Plaintiff’s claims were directly targeted
18     towards consumers within the State of California, at least through Faux Friends’ fully
19     interactive website and social media accounts; Defendants derived commercial
20     benefits from the State of California on account of such acts; and Defendants’ acts
21     caused injuries to Plaintiff within the State of California.
22            4.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a
23     substantial part of the events giving rise to Plaintiff’s claims herein occurred in this
24     Judicial District.
25                                          THE PARTIES
26            5.     Plaintiff Chrome Hearts LLC (“Chrome Hearts”) is a limited liability
27     company organized and existing under the laws of the state of Delaware, with an
28

                                                 2
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:20-cv-04267-FMO-JC Document 1 Filed 05/11/20 Page 3 of 16 Page ID #:3



1      office and principal place of business at 915 North Mansfield Avenue, Los Angeles,
2      California 90038.
3            6.     Upon information and belief, Defendant Printful, Inc. is a corporation
4      organized and existing under the laws of the state of Delaware, with an office and
5      principal place of business at 11025 Westlake Dr., Charlotte, North Carolina 28273.
6            7.     Upon     information    and     belief,   Defendant     Codependent-Papi
7      (“Codependent-Papi”) is an unknown business entity with a principal place of
8      business located in British Columbia.
9            8.     Upon information and belief, Defendant Jamie Miller (“Miller”) is the
10     owner, officer, director and/or managing agent of Codependent-Papi.
11           9.     Chrome Hearts is unaware of the names and true capacities of
12     Defendants, whether individuals, corporate and/or partnership entities, named herein
13     as DOES 1 through 10, inclusive, and therefore sues them by their fictitious names.
14     Chrome Hearts will seek leave to amend this complaint when their true names and
15     capacities are ascertained. Upon information and belief, each one of Defendants
16     Codependent-Papi and DOES 1 through 10, inclusive, caused or are in some manner
17     responsible for causing the wrongful acts alleged herein, and that at all relevant times
18     each one was the agent, servant, and/or employee of the other Defendants acting
19     within the course and scope of said agency, service, and employment.
20           10.    Upon information and belief, at all relevant times herein, each one of
21     Defendants Codependent-Papi and DOES 1 through 10, inclusive, knew or reasonably
22     should have known of the wrongful acts and behavior alleged herein and the damages
23     caused thereby, ratified and encouraged such acts and behavior, and/or had a non-
24     delegable duty to prevent such acts and behavior but failed or refused to do so.
25                 ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
26           A.     The Chrome Hearts Brand and Trademarks
27
28

                                                3
                             COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:20-cv-04267-FMO-JC Document 1 Filed 05/11/20 Page 4 of 16 Page ID #:4



1            11.    Chrome       Hearts   LLC    (“Chrome     Hearts”)    has   been    designing,
2      manufacturing, and selling artistically styled leather goods, apparel, jewelry, and
3      accessories since 1988.
4            12.    Chrome Hearts sells a wide variety of quality artistic products, including
5      leather pants, leather jackets, leather vests, sterling silver jewelry, including necklaces,
6      bracelets, rings and wallet chains, belt buckles, fabric apparel, bags and a wide
7      collection of other products, including furniture, eyewear, and crystal ware.
8            13.    Chrome Hearts products are sold in the exclusive CHROME HEARTS
9      stores throughout the world and in select specialty stores, such as Selfridges in
10     London, Bergdorf Goodman in New York and the United Arrows and Dover Street
11     Market Ginza boutiques in Japan.
12           14.    Chrome Hearts is known for combining the look of rugged apparel with
13     fashion attire to make fashion apparel and accessories. All of Chrome Hearts’ leather
14     products are adorned with sterling silver hardware, including all of the buttons and
15     ornamental pieces. Chrome Hearts is also known for using suede inlay designs in
16     connection with leather clothing.
17           15.    Entertainers, such as Madonna, Arnold Schwarzenegger, Rihanna, Cher,
18     Kate Hudson, Tom Brady, David Beckham, and Lenny Kravitz can all be seen in
19     Chrome Hearts’ fashions.
20           16.    In 1993, the Council of Fashion Designers of America (“CFDA”)
21     presented Chrome Hearts with an unsolicited award as designer of the year for its
22     innovative accessories and jewelry designs.
23           17.    Virtually all Chrome Hearts® products, including clothing, denim, and
24     jewelry, are handmade in Los Angeles by Chrome Hearts’ craftsmen. The level of
25     expert workmanship exercised by these individuals is superior and conforms with the
26     strict standards established by Chrome Hearts.
27           18.    Chrome Hearts® products have been praised and recognized in numerous
28     articles appearing in both trade publications and publications directed to the general

                                                 4
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:20-cv-04267-FMO-JC Document 1 Filed 05/11/20 Page 5 of 16 Page ID #:5



1      public around the world, including articles in the United States, Germany, Japan and
2      France. These articles have acclaimed the high artistry, fashion and style of Chrome
3      Hearts’ designs and the uniqueness of the designs.
4            19.    Chrome Hearts is the owner of the CHROME HEARTS word mark,
5      various design only marks, and composite trademarks comprising the CHROME
6      HEARTS mark and design components (hereinafter collectively the “Chrome Hearts
7      Marks”).
8            20.    Chrome Hearts’ most iconic and well recognized trademarks include, but
9      are not limited to, the following U.S. trademark registrations:
10
                       Mark                    U.S. Reg. No.            Relevant Goods
11                                            2,216,575         Clothing; namely, tee shirts,
12                                                              shirts, tank tops, pants, chaps
                                                                jeans, sweaters and jackets.
13
14
15
16
          Chrome Hearts Plus Horseshoe
17
             Design Composite Mark
18
                                              3,542,742         Clothing, namely, tee shirts,
19                                                              shirts, tank tops, sweat shirts,
20                                                              sweat pants, jeans, pants,
                                                                sweaters, skirts, dresses,
21                                                              jackets, coats, undergarments,
            Horseshoe with Plus Mark
22                                                              hats, socks and footwear.
23                                            2,408,082         Men's and women's clothing;
24                                                              namely, jeans, leather pants,
                                                                skirts, jackets, chaps,
25                                                              sweaters, vests, tee-shirts and
26                                                              shirts.
          Chrome Hearts plus Horseshoe
27                 Design
28

                                                5
                             COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:20-cv-04267-FMO-JC Document 1 Filed 05/11/20 Page 6 of 16 Page ID #:6



1            21.    Chrome Hearts has always devoted substantial time, effort, and money to
2      designing, developing, advertising, promoting, and marketing its products, and spends
3      on average over $1 million per year on advertising, promoting, and marketing the
4      CHROME HEARTS® brand. As a result of its efforts, Chrome Hearts has sold over a
5      billion dollars’ worth of all bearing one or more of the Chrome Hearts Marks.
6            22.    Registrations for many of the Chrome Hearts Marks, including the
7      specific registrations identified above, are valid, subsisting and are incontestable.
8      Through longstanding use, advertising, and registration, the Chrome Hearts Marks
9      have achieved a high degree of consumer recognition and constitute famous marks.
10           23.    Chrome Hearts has continuously used the Chrome Hearts Marks in
11     interstate commerce in connection with the sale, distribution, promotion, and
12     advertising of its goods since their respective dates for first use.
13           24.    The Chrome Hearts Marks have come to identify, in the United States
14     and throughout the world, high quality leather fashions, jewelry and accessories
15     designed and manufactured by Chrome Hearts.
16           25.    Due to Chrome Hearts’ long use, extensive sales, and significant
17     advertising and promotional activities, the Chrome Hearts Marks have achieved
18     widespread acceptance and recognition amongst the consuming public and trade
19     throughout the United States.
20           B.     Defendants’ Infringing Conduct
21           26.    The present lawsuit arises from Defendants’ manufacture, production,
22     marketing, distribution, advertisement, offering for sale, and/or sale of clothing that
23     bears marks identical and/or confusingly similar to at least three Chrome Hearts
24     Marks.
25           27.    Upon information and belief, Codependent-Papi is a company engaged in
26     the promotion, marketing and sale of clothing products and accessories through its
27     website (https://codependent-papi.com/) as well as its social media account on
28

                                                 6
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:20-cv-04267-FMO-JC Document 1 Filed 05/11/20 Page 7 of 16 Page ID #:7



1      Instagram (@codependent_papi), both of which are accessible to consumers
2      throughout the United States, including those within this judicial district.
3            28.    Upon information and belief, Painful Inc., is engaged in the manufacture,
4      promotion, marketing, distribution, advertisement, offering for sale, and/or sale of
5      clothing that bears marks identical and/or confusing similar to at least three Chrome
6      Hearts Marks through its website www.printful.com/ which is accessible to consumers
7      throughout the United States, including those within this judicial district.
8            29.    Chrome Hearts has not granted a license or given Defendants any form of
9      permission to use intellectual property belonging to Chrome Hearts, including the
10     Chrome Hearts Marks, in any way.
11           30.    Upon information and belief, Defendants offered for sale, sold, and
12     shipped to consumers in this judicial district Infringing Products, an exemplar of
13     Defendants’ Infringing Products is shown in the following photographs:
14
15                                 Defendants’ Infringing Products
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                7
                             COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:20-cv-04267-FMO-JC Document 1 Filed 05/11/20 Page 8 of 16 Page ID #:8



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15           31.    Upon information and belief, Defendants’ unlawful acts have misled and
16     confused, and were intended to cause confusion, or to cause mistake, or to deceive as
17     to the origin, affiliation, or association of the Infringing Products with Chrome Hearts,
18     and the sponsorship or approval of the Infringing Products by Chrome Hearts.
19                                 FIRST CAUSE OF ACTION
20             (Trademark Infringement Under the Lanham Act, 15 U.S.C. § 1114)
21           32.    Plaintiff incorporates by reference each and every one of the preceding
22     paragraphs as though fully set forth herein.
23           33.    The Chrome Hearts Marks are nationally recognized, including within
24     the Central District of California, as being affixed to goods and merchandise of the
25     highest quality, with Chrome Hearts being the exclusive source of all such products.
26           34.    The specific U.S. registrations to the Chrome Hearts Marks identified
27     herein are in full force and effect, and each one has been in continuous use since their
28     respective first dates of use. Indeed, the specific U.S. registrations identified herein,

                                                8
                             COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:20-cv-04267-FMO-JC Document 1 Filed 05/11/20 Page 9 of 16 Page ID #:9



1      like many Chrome Hearts Marks, are incontestable by virtue of their registrations and
2      continuous use in commerce for more than five years.
3            35.    The Infringing Products bear identical or                confusingly similar
4      reproductions of one or more Chrome Hearts Marks that are likely to lead to and result
5      in consumers believing that Chrome Hearts produced, sponsored, authorized, licensed
6      or is otherwise connected or affiliated with Defendants’ commercial and business
7      activities, all to the detriment of Chrome Hearts.
8            36.    Defendants’ use of the Chrome Hearts Marks is without Chrome Hearts’
9      permission or authority and in total disregard of Chrome Hearts’ rights to control its
10     intellectual property.
11           37.    Upon information and belief, Defendants’ acts are deliberate and
12     intended to confuse the public as to the source of Defendants’ goods or services and to
13     injure Chrome Hearts and reap the benefit of Chrome Hearts’ goodwill associated
14     with the Chrome Hearts Marks.
15           38.    As a direct and proximate result of Defendants’ infringing conduct,
16     Chrome Hearts has been injured and will continue to suffer injury to its business and
17     reputation unless Defendants are enjoined by this Court from advertising, selling, and
18     offering for sale products bearing the Chrome Hearts Marks that are not in fact
19     authentic Chrome Hearts® products.
20           39.    Chrome Hearts has no adequate remedy at law.
21           40.    In light of the foregoing, Chrome Hearts is entitled to injunctive relief
22     prohibiting Defendants from using any of the Chrome Hearts Marks, and/or any marks
23     identical and/or confusingly similar thereto, and to recover from Defendants all
24     damages, including attorneys’ fees, that Chrome Hearts has sustained and will sustain
25     as a result of such infringing acts, and all gains, profits and advantages obtained by
26     Defendants as a result thereof, in an amount not yet known, attorneys’ fees and treble
27     damages, as well as the costs of this action pursuant to 15 U.S.C. § 1117(a)-(b), and/or
28     statutory damages pursuant to 15 U.S.C § 1117(c).

                                                   9
                                COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-04267-FMO-JC Document 1 Filed 05/11/20 Page 10 of 16 Page ID #:10



1                               SECOND CAUSE OF ACTION
2        (False Designation of Origin and False Descriptions – 15 U.S.C. § 1125(a))
3          41.     Chrome Hearts incorporates herein by reference the averments of the
4    preceding paragraphs as though fully set forth herein.
5          42.     Defendants’ unauthorized use of marks confusingly similar to the
6    Chrome Hearts Marks on its merchandise in interstate commerce and advertising
7    relating to same constitutes false designation of origin and a false representation that
8    the goods are manufactured, offered, sponsored, authorized, licensed by or otherwise
9    connected with Chrome Hearts or come from the same source as Chrome Hearts’
10   goods when in fact they do not.
11         43.     Defendants’ use of the Chrome Hearts Marks is without Chrome Hearts’
12   permission or authority and in total disregard of Chrome Hearts’ rights to control its
13   trademarks.
14         44.     Defendants’ activities are likely to lead to and result in confusion,
15   mistake or deception, and are likely to cause the public to believe that Chrome Hearts
16   has produced, sponsored, authorized, licensed or is otherwise connected or affiliated
17   with Defendants’ commercial and business activities, all to the detriment of Chrome
18   Hearts.
19         45.     Chrome Hearts has no adequate remedy at law.
20         46.     In light of the foregoing, Chrome Hearts is entitled to injunctive relief
21   prohibiting Defendants from using any of the Chrome Hearts Marks, and/or any marks
22   identical and/or confusingly similar thereto, and to recover from Defendants all
23   damages, including attorneys’ fees, that Chrome Hearts has sustained and will sustain
24   as a result of such infringing acts, and all gains, profits and advantages obtained by
25   Defendants as a result thereof, in an amount not yet known, attorneys’ fees and treble
26   damages, as well as the costs of this action pursuant to 15 U.S.C. § 1117(a)-(b), and/or
27   statutory damages pursuant to 15 U.S.C § 1117(c).
28

                                              10
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-04267-FMO-JC Document 1 Filed 05/11/20 Page 11 of 16 Page ID #:11



1                                 THIRD CAUSE OF ACTION
2       (Unfair Competition in Violation of Cal. Bus. & Prof. Code § 17200 et seq.)
3          47.      Plaintiff incorporates herein by reference the averments of the preceding
4    paragraphs as though fully set forth herein.
5          48.      The Chrome Hearts Marks are strong and distinctive marks that have
6    been in use for many years and have achieved enormous and widespread public
7    recognition.
8          49.      Through prominent, long, and continuous use in commerce, the Chrome
9    Hearts Marks have become and continue to be famous and distinctive in the State of
10   California.
11         50.      Defendants’ misappropriation of the Chrome Hearts Marks was intended
12   to capitalize on Chrome Hearts’ goodwill for Defendants’ own pecuniary gain.
13         51.      Defendants’ unauthorized use of the Chrome Hearts Marks dilutes the
14   distinctive quality of the Chrome Hearts Marks and decreases the capacity of such
15   marks to identify and distinguish Chrome Hearts’ products and has caused a
16   likelihood of harm to Chrome Hearts’ business reputation.
17         52.      By the acts described above, Defendants have caused and will continue to
18   cause irreparable injury to Chrome Hearts’ goodwill and business reputation, in
19   violation of Cal. Bus. & Prof. Code § 17200 et seq.
20         53.      Upon information and belief, Defendants have made and will continue to
21   make substantial profits and gains to which they are not in law or equity entitled.
22         54.      Defendants are liable to Chrome Hearts for all damages, whether direct
23   or indirect, for the misappropriation of Chrome Hearts’ trademarks, reputation and
24   goodwill, which damages are subject to trebling.
25         55.      Upon information and belief, Defendants will continue their infringing
26   acts unless restrained by this Court.
27         56.      Defendants’ acts have damaged and will continue to damage Chrome
28   Hearts, and Chrome Hearts has no adequate remedy at law.

                                               11
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-04267-FMO-JC Document 1 Filed 05/11/20 Page 12 of 16 Page ID #:12



1           57.   In light of the foregoing, Chrome Hearts is entitled to all available relief
2    provided for in California Unfair Business Practices Act, Cal. Bus. & Prof. Code, §
3    17200, et. seq. including permanent injunctive relief, restitution, and attorneys’ fees
4    and costs.
5                               FOURTH CAUSE OF ACTION
6            (Common Law Trademark Infringement and Unfair Competition)
7           58.   Chrome Hearts incorporates herein by reference the averments of the
8    preceding paragraphs as though fully set forth herein.
9           59.   Chrome Hearts owns and enjoys common law trademark rights to the
10   Chrome Hearts Marks in California and throughout the United States.
11          60.   Defendants’ misappropriation of Chrome Hearts’ common law
12   trademarks was intended to capitalize on Chrome Hearts’ goodwill for Defendants’
13   own pecuniary gain. Chrome Hearts has expended substantial time, resources and
14   effort to obtain an excellent reputation for itself and its family of Marks. As a result of
15   Chrome Hearts’ efforts, Defendants are now unjustly enriched and are benefiting from
16   property rights that rightfully belong to Chrome Hearts.
17          61.   Defendants’ unauthorized use of the Chrome Hearts Marks has caused
18   and is likely to cause confusion as to the source of Defendants’ products, all to the
19   detriment of Chrome Hearts.
20          62.   Defendants’ acts are willful, deliberate, and intended to confuse the
21   public and to injure Chrome Hearts.
22          63.   Defendants’ acts constitute unfair competition under California common
23   law.
24          64.   Chrome Hearts has no adequate remedy at law to compensate it fully for
25   the damages that have been caused and which will continue to be caused by
26   Defendants’ infringing conduct unless it is enjoined by this Court.
27          65.   The conduct herein complained of was extreme, outrageous, fraudulent,
28   and was inflicted on Chrome Hearts in reckless disregard of Chrome Hearts’ rights.

                                              12
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-04267-FMO-JC Document 1 Filed 05/11/20 Page 13 of 16 Page ID #:13



1    Said conduct was despicable and harmful to Chrome Hearts and as such supports an
2    award of exemplary and punitive damages in an amount sufficient to punish and make
3    an example of Defendants and to deter them from similar such conduct in the future.
4          66.   In light of the foregoing, Chrome Hearts is entitled to injunctive relief
5    prohibiting Defendants from using the Chrome Hearts Marks to recover all damages,
6    including attorneys’ fees, that Chrome Hearts has sustained and will sustain and all
7    gains, profits and advantages obtained by Defendants as a result of their infringing
8    acts alleged above in an amount not yet known, and the costs of this action.
9                                    PRAYER FOR RELIEF
10         WHEREFORE, Plaintiff Chrome Hearts LLC respectfully prays that this Court
11   enter judgment in its favor and against Defendants as follows:
12         1.    Entry of an ORDER granting temporary, preliminary and permanent
13   injunctive relief restraining and enjoining Defendants, their officers, agents,
14   employees, and attorneys, and all those persons or entities in active concert or
15   participation with them from:
16               a.     manufacturing, importing, advertising, marketing, promoting,
17                      supplying, distributing, offering for sale, or selling Infringing
18                      Products and/or any other products that bear the Chrome Hearts
19                      Marks, or any other marks confusingly similar thereto;
20               b.     engaging in any other activity constituting unfair competition with
21                      Chrome Hearts, or acts and practices that deceive consumers, the
22                      public, and/or trade, including without limitation, the use of
23                      designations and design elements associated with Chrome Hearts;
24               c.     committing any other act which falsely represents or which has the
25                      effect of falsely representing that the goods and services of
26                      Defendants are licensed by, authorized by, offered by, produced by,
27                      sponsored by, or in any other way associated with Chrome Hearts;
28

                                              13
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-04267-FMO-JC Document 1 Filed 05/11/20 Page 14 of 16 Page ID #:14



1          2.     Entry of an ORDER directing Defendants to recall from any distributors
2    and retailers and to deliver to Chrome Hearts for destruction, or other disposition, all
3    remaining inventory of the Infringing Products, in addition to any other goods that
4    infringe upon Chrome Hearts’ rights to the Chrome Hearts Marks, including all
5    advertisements, promotional and marketing materials therefore, as well as means of
6    making same in their possession or under their control;
7          3.     Entry of an ORDER directing Defendants to disclose their supplier(s) and
8    manufacturer(s)   of    the   Infringing   Products   and   provide    all   documents,
9    correspondence, receipts, and invoices associated with the purchase of the Infringing
10   Products;
11         4.     Entry of an ORDER directing Defendants to file with this Court and
12   serve on Chrome Hearts within thirty (30) days after entry of the injunction a report in
13   writing, under oath setting forth in detail the manner and form in which Defendants
14   have complied with the injunction;
15         5.     Entry of an ORDER for an accounting by Defendants of all gains, profits,
16   and/or advantages derived from their infringing acts pursuant to 15 U.S.C. § 1117(a);
17         6.     An award of all profits that Defendants have derived from using the
18   Chrome Hearts Marks, trebled, as well as costs and attorneys’ fees to the full extent
19   provided for by Section 35 of the Lanham Act; alternatively, an award of statutory
20   damages pursuant to 15 U.S.C. § 1117 up to $2 million per trademark counterfeited
21   and infringed, per type of good;
22         7.     An award of enhanced damages due to Defendants’ willful infringement;
23         8.     An award of applicable interest amounts, costs, disbursements, and/or
24   attorneys’ fees, as an exceptional case under 15 U.S.C. § 1117 or otherwise;
25         9.     An award of fees and punitive damages to the full extent available in
26   connection with Chrome Hearts’ claims under California law; and
27         10.    Any such other relief that may be just and proper.
28

                                               14
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-04267-FMO-JC Document 1 Filed 05/11/20 Page 15 of 16 Page ID #:15



1    Dated:     May 11, 2020              BLAKELY LAW GROUP
2
3                                         By:   /s/ Colby A. Meagle____________
                                                Brent H. Blakely
4                                               Mark S. Zhai
                                                Colby A. Meagle
5                                               Attorneys for Plaintiff
                                                Chrome Hearts LLC
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           15
                        COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-04267-FMO-JC Document 1 Filed 05/11/20 Page 16 of 16 Page ID #:16



1                                DEMAND FOR JURY TRIAL
2          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff Chrome
3    Hearts LLC hereby demands a trial by jury as to all claims in this litigation.
4
5    Dated:        May 11, 2020                BLAKELY LAW GROUP
6
7                                              By:    /s/ Colby A. Meagle
                                                      Brent H. Blakely
8                                                     Mark S. Zhai
                                                      Colby A. Meagle
9                                                     Attorneys for Plaintiff
                                                      Chrome Hearts LLC
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              16
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
